UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21359 Managed Duration Investment Grade Municipal Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: July 31 Date of reporting period: August 1, 2010 to October 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. Managed Duration Investment Grade Municipal Fund Portfolio of Investments October 31, 2010 (unaudited) Rating (S&P)* Principal Amount Description Optional Call Provisions** Value Municipal Bonds & Notes - 166.1% Alabama - 2.8% BBB Courtland, AL Ind Dev Brd Environ Imp Rev, AMT, Ser B, 6.25%, 08/01/25 08/01/13 @ 100 Baa3 Courtland, AL Ind Dev Brd Solid Waste Disp Rev, AMT, 6.00%, 08/01/29 12/13/10 @ 101 Alaska - 0.8% A+ Alaska Muni Bond Bank Auth, Ser 1, 5.75%, 09/01/33 09/01/18 @ 100 California - 17.0% BBB+ California Public Works Brd Dept Mental Health Lease Rev, Ser A, 5.00%, 06/01/24 06/01/14 @ 100 A- California Various Purpose Gen Oblig, 5.125%, 11/01/24 11/01/13 @ 100 Baa1 California Municipal Finance Auth Rev, Eisenhower Medical Center, Ser A, 5.50%, 07/01/30 07/01/20 @ 100 A Chula Vista, CA Ind Dev Rev, Ser B AMT, 5.50% 12/01/21 06/02/14 @ 102 BBB Golden State Tobacco Securitization Rev, Ser A-1, 5.00%, 06/01/33 06/01/17 @ 100 Colorado - 1.9% BBB Colorado Health Facs Auth Rev, 5.25%, 05/15/42 05/15/17 @ 100 Delaware - 1.6% BBB+ Delaware St Econ Dev Auth Rev, 5.40%, 02/01/31 08/01/20 @ 100 District of Columbia - 2.0% Aaa District of Columbia FHA Multi Family Henson Ridge-Rmkt, AMT, 5.10%, 06/01/37 (FHA) 06/01/15 @ 102 Florida - 9.2% AA- Clearwater, FL Wtr & Swr Rev, Ser A, 5.25%, 12/01/39 12/01/19 @ 100 NR Highlands Co., FL Health Facs Auth Rev, Ser D, 5.875%, 11/15/29 (Prerefunded @ 11/15/13)† 11/15/13 @ 100 A- Miami-Dade Co., FL Aviation Rev, AMT, 5.00%, 10/01/38 (CIFG) 10/01/15 @ 100 AA+ Miami-Dade Co., FL Sch Brd, Ser A, 5.375%, 02/01/34 (Assured Gty) 02/01/19 @ 100 BBB- Seminole Indian Tribe FL Rev, Ser A, 144A, 5.25%, 10/01/27 10/01/17 @ 100 Hawaii - 1.1% BBB+ Hawaii Pacific Health Rev, Ser. B, 5.625%, 07/01/2030 07/01/20 @ 100 Illinois - 6.2% AA+ Chicago O'Hare Intl Arpt Rev 3rd Lien, Ser A-2, AMT, 5.50%, 01/01/16 (AGM) 01/01/14 @ 100 Baa2 Illinois Fin Auth, Roosevelt Univ Rev, 5.50%, 04/01/37 04/01/17 @ 100 A- Illinois Fin Auth, Rush Univ Med Ctr Rev, Ser C, 6.375%, 11/01/29 05/01/19 @ 100 AA Illinois Hsg Dev Auth Homeowner Mtg, AMT, Ser A-2, 5.00%, 08/01/36 02/01/16 @ 100 Indiana - 3.3% BB Indiana State Finance Auth, Ref-Impt-US Steel Corp., 6.00%, 12/01/26 06/01/20 @ 100 AA- Indianapolis, IN Pub Impt Bond Bank Wtrwks, Ser A, 5.50%, 01/01/29 01/01/19 @ 100 Iowa - 3.3% BBB+ Iowa Higher Education Loan Auth Rev, Ref-Private College Fac, Upper Iowa Univ Project, 5.50%, 09/01/25 09/01/20 @ 100 BBB Iowa Tobacco Settlement Auth, Cap Apprec Asset Bkd, Ser B, 5.60%, 06/01/34 06/01/17 @ 100 Kentucky - 2.2% Aa3 Kentucky Econ Dev Fin Auth Hosp Fac Rev, Baptist Hlthcr Sys, Ser A, 5.625%, 08/15/27 08/15/18 @ 100 BBB+ Owen Cnty, KY, Wtrwrks Sys Rev, American Wtr Co, Ser B, 5.625%, 09/01/39 09/01/19 @ 100 Louisiana - 9.3% BBB De Soto Parish, LA Environ Imp, Rev, AMT, Ser A, 5.85%, 11/01/27 11/01/13 @ 100 AA- East Baton Rouge Parish, LA Swr Commn, Rev, Ser A, 5.25%, 02/01/34 02/01/19 @ 100 BB+ Louisiana Govt, Environ Facs & Comnty, Dev Auth Rev, 6.75%, 11/01/32 11/01/17 @ 100 A3 Louisiana Public Facs Auth Hosp Rev, Lafayette Gen Med Cntr, 5.250%, 11/01/30 05/01/20 @ 100 BBB+ St. John Baptist Parish, LA Marathon Oil Corp., Ser A, 5.125%, 06/01/37 06/01/17 @ 100 Maryland - 1.5% BB Maryland Econ Dev Corp Port Facs Rev, Ref-CNX Marine Terminals, 5.750%, 09/01/25 09/01/20 @ 100 BBB- Maryland Health & Hgr Ed Facs Auth Rev, 5.75%, 01/01/38 01/01/18 @ 100 Massachusetts - 3.1% AA- Massachusetts Housing Fin Agency, AMT, 5.10%, 12/01/27 06/01/17 @ 100 AA Massachusetts Housing Fin Agency, AMT, Ser 134, 5.60%, 12/01/38 06/01/18 @ 100 BBB Massachusetts St Health & Ed Facs Auth Rev, Ser A, 6.25%, 07/01/30 07/01/19 @ 100 Michigan - 5.5% AAA Detroit, MI Sewer Disp Rev, Sr Lien, Ser B, 7.50%, 07/01/33 (AGM) 07/01/19 @ 100 AA+ Detroit, MI Wtr Supply Sys Rev, 2nd Lien, Ser B, 7.00%, 07/01/36 (AGM) 07/01/19 @ 100 BBB- Michigan Strategic Fund Ltd Oblig Rev Adj Ref, Dow Chemical, Ser B-1, 6.25%, 06/01/14 N/A A- Michigan Strategic Fund Ltd Oblig Rev Ref, Ser C, 5.45%, 09/01/29 09/01/11 @ 100 Mississippi - 1.1% BBB Warren County, MS Gulf Opp Zone, Intl Paper Co., Ser A, 6.50%, 09/01/32 09/01/18 @ 100 Nebraska - 3.0% A- Public Power Generation Agency, Whelan Energy Ctr Unit 2, 5.00%, 01/01/41 (AMBAC) 01/01/17 @ 100 Nevada - 5.7% A Henderson, NV Health Care Fac Rev, Ser A, 5.625%, 07/01/24 07/01/14 @ 100 New Jersey - 1.5% BBB+ New Jersey, Health Care Fac Fin Auth Rev, Chilton Mem Hosp, 5.75%, 07/01/39 07/01/19 @ 100 New York - 20.7% A- Long Island, NY Power Auth Rev, Ser A, 5.10%, 09/01/29 09/01/14 @ 100 AA- Metropolitan Trans Auth Rev, Ser A, 5.125%, 01/01/24 07/01/12 @ 100 B- New York City Indl Dev Rev, JFK Intl Arpt, Ser A, AMT, 8.00%, 08/01/12 N/A B- New York City Indl Dev Rev, American Airlines JFK Intl Arpt, AMT, 7.50%, 08/01/16 N/A BBB New York Dorm Auth Rev, NYU Hosp Ctr, Ser B, 5.25%, 07/01/24 07/01/17 @ 100 AA New York, NY Gen Oblig, Ser J, 5.00%, 05/15/23 05/15/14 @ 100 A+ New York Muni Bond Bank Agy Special School Purpose Rev, Ser C, 5.25%, 12/01/22 06/01/13 @ 100 AA- New York Tobacco Settlement Funding Corp, Ser A1, 5.50%, 06/01/19 06/01/13 @ 100 A- Suffolk Co, NY Ind Dev Agy Rev, AMT, 5.25%, 06/01/27 06/01/13 @ 100 A Troy, NY Cap Resource Corp Rev, Ser A, 5.00%, 09/01/30 09/01/20 @ 100 North Carolina - 3.6% A- North Carolina Eastern Muni Power Agy Sys Rev Ref, Ser D, 5.125%, 01/01/23 01/01/13 @ 100 A- North Carolina Eastern Muni Power Agy Sys Rev Ref, Ser D, 5.125%, 01/01/26 01/01/13 @ 100 AA North Carolina Housing Fin Agy Rev, AMT, Ser 14A, 5.35%, 01/01/22 (AMBAC) 07/01/11 @ 100 Ohio - 12.0% BBB Buckeye OH, Tobacco Settlement Turbo Rev, Ser A-2, 5.875%, 06/01/30 06/01/17 @ 100 BBB Buckeye OH, Tobacco Settlement Turbo Rev, Ser A-2, 5.75%, 06/01/34 06/01/17 @ 100 AA- Cuyahoga Co., OH Rev Ref, Ser A, 6.00%, 01/01/20 07/01/13 @ 100 AA- Lorain Co., OH Hosp Rev Ref, Ser A, 5.25%, 10/01/33 10/01/11 @ 101 BBB- Ohio Air Quality Dev Auth Rev Ref, 5.70%, 02/01/14 N/A BBB- Ohio Air Quality Dev Auth Rev Ref, 5.625%, 06/01/18 N/A Pennsylvania - 5.7% BBB Pennsylvania Higher Education Facs Auth Rev, 5.25%, 05/01/23 05/01/13 @ 100 BBB Pennsylvania State Higher Education, 5.00%, 05/01/37 11/01/17 @ 100 AA- Pennsylvania State Higher Education, U of PA Health Sys, Ser B, 6.00%, 08/15/26 08/15/18 @ 100 AA+ Philadelphia, PA Gen Oblig Ref, Ser A, 5.375%, 08/01/30 (Assured Gty) 08/01/19 @ 100 Rhode Island - 1.5% AA+ Rhode Island Convention Ctr Auth Rev Ref, Ser A, 5.50%, 05/15/27 (Assured Gty) 05/15/19 @ 100 South Carolina - 3.6% AA+ Florence Co., SC Hosp Rev, Ser A, 5.25%, 11/01/27 (AGM) 11/01/14 @ 100 BBB Georgetown Co., SC Environ Imp Rev, AMT, Ser A, 5.30%, 03/01/28 03/01/14 @ 100 South Dakota - 6.2% AAA South Dakota Hsg Dev Auth, Ser K, AMT, 5.05%, 05/01/36^ 11/01/15 @ 100 AA- South Dakota St Hlth & Edl Fac, Ser A 5.25%, 11/01/34 11/01/14 @ 100 Tennessee - 2.5% BBB+ Knox Co., TN Health Edl & Hsg Facs Brd Rev, 5.25%, 04/01/27 04/01/17 @ 100 Texas - 14.8% Aa2 Bexar Co., TX Hsg Fin, AMT, 5.20%, 10/20/34 (GNMA/FHA) 10/20/14 @ 100 AA+ Houston, TX Utility System, First Lien Rev Ref, Ser A, 5.00%, 11/15/33 (AGM) 11/15/17 @ 100 A Lower Colorado River Auth Tex Rev, Ser A, 6.25%, 05/15/28 05/15/18 @ 100 BBB+ Matagorda Co., TX Nav Dist No.1 Rev, AMT, 5.125%, 11/01/28 (AMBAC) (1) N/A A- North TX, Tollway Auth Rev, Ser A, 5.625%, 01/01/33 01/01/18 @ 100 A- North TX, Tollway Auth Rev, Ser L-2, 6.00%, 01/01/38 (1) 01/01/13 @ 100 BBB+ San Leanna Ed Facs Corp Higher Ed Rev, 5.125%, 06/01/36 06/01/17 @ 100 AA+ Tarrant Cnty, TX Cult Ed Facs Rev, Ser A, 5.75%, 07/01/18 (Assured Gty) N/A Virginia - 1.4% BBB+ Washington Co., VA Indl Dev Auth Hosp Fac Rev, Ser C, 7.50%, 07/01/29 01/01/19 @ 100 Washington - 1.1% AA+ Tes Properties, WA Rev, 5.625%, 12/01/38 06/01/19 @ 100 West Virginia - 2.4% AAA West Virginia Housing Dev Fund Rev, Ser D, 5.20%, 11/01/21 05/01/11 @ 100 Wisconsin - 1.3% AA Wisconsin State Health & Ed Facs Rev, Ser A, 5.00%, 11/15/36 11/15/16 @ 100 Wyoming - 7.2% BBB+ Sweetwater Co., WY Solid Waste Disp Rev, AMT, 5.60%, 12/01/35 12/01/15 @ 100 AA+ Wyoming Cmnty Dev Auth Hsg Rev, Ser 7, AMT, 5.10%, 12/01/38 12/01/16 @ 100 Total Municipal Bonds & Notes - 166.1% (Cost $156,645,384) Rating (S&P)* Redemption Value (000) Description Value Preferred Shares - 2.1% Aaa Centerline Equity Issuer Trust, AMT, Ser A-4-1, 5.75%, 05/15/15 (remarketing), 144A (Cost $2,000,000) Total Investments - 168.2% (Cost $158,645,384) Other assets in excess of liabilities - 1.5% Preferred Shares, at redemption value - (-69.7% of Net Assets Applicable to Common Shareholders or -41.4% of Total Investments) Net Assets Applicable to Common Shareholders - 100.0% (2) * For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. or Fitch Ratings is provided.(unaudited) ** Date and price of the earliest optional call or put provision.There may be other call provisions at varying prices at later dates. † This bond is prerefunded.U.S. government or U.S. government agency securities, held in escrow, are used to pay interest on this security, as well as to retire the bond in full at the date and price indicated under the Optional Call Provisions. ^ A portion of this security was segregated as collateral for borrowings outstanding.At October 31, 2010, the total amount segregated was $3,806,457. Step-up security.Security is a step-up bond where the coupon increases or steps up at a predetermined date. Rate shown reflects the rate in effect on October 31, 2010. Portfolio percentages are calculated based on net assets applicable to common shareholders. Glossary: AGM - Insured by Assured Guaranty Municipal Corp. AMBAC - Insured by Ambac Assurance Corporation AMT - Income from this security is a preference item under the Alternative Minimum Tax Assured Gty - Insured by Assured Guaranty Corp. CIFG - Insured by CIFG Assurance NA FHA - Guaranteed by Federal Housing Administration GNMA - Guaranteed by Ginnie Mae 144A - Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.The securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2010 these securities amounted to $3,015,490 which represents 3.0% of net assets applicable to common shareholders. See notes to financial statements. At October 31, 2010, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments $ In accordance with ASC 820, Fair Value Measurements and Disclosures ("ASC 820"), fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability.ASC 820 establishes three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed.Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number.The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010.The Fund has adopted the disclosures required by this amendment, which did not have a material impact on the financial statements. The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.The Fund values Level 2 equity securities using quoted prices that are fair valued using procedures approved by the Board of Trustees.The Fund did not have any Level 3 securities during the period ended October 31, 2010. The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of October 31, 2010. Valuations (in $000s) Level 1 Level 2 Level 3 Total Description Assets: Preferred Stock $
